Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


	Terminal Disclaimer
The terminal disclaimers filed on September 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. 8,347,784 and U.S. 8,516,955 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 4,939,989, US 4,619,193, and US 6,622,620 disclose tree baling apparatuses having frame structure for laterally moving to a tree.  These references do not disclose the claimed frame structure having a boom and a rotation arm for pivoting a compression ring.
US 7,373,960 discloses a brush cutting apparatus having a frame structure including a boom (25), a rotation arm attached to an end of the boom (see fig. 1) and a drive  (see a cylinder in fig. 1) for pivoting the arm relative to the boom to move a brush cutter (20) around a tree (fig. 1) to cut and chip branches around the tree. 
Since the references of the tree baling apparatus do not require cutting of the tree and moving the compression ring around the tree, there is no reason/motivation to replace the frame structure of the tree baling apparatuses with the type of frame structure having a boom .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 20, 2021